Citation Nr: 1100139	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tension/stress 
headaches, to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for a left knee strain with 
degenerative joint disease, status post tibia fracture and 
reconstruction, to include as due to an undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  

3.  Entitlement to service connection for a right knee strain 
with degenerative joint disease, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to service connection for bilateral hip strains, 
to include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  

5.  Entitlement to service connection for arthritis of the back, 
to include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 1992, 
and had subsequent service as a member of the Oregon Army 
National Guard.  He served in Southwest Asia during the Persian 
Gulf War from January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  These issues were remanded 
in December 2008 for further development.  

The issue of entitlement to service connection for tension/stress 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee strain with degenerative joint disease, status 
post tibia fracture and reconstruction was not manifested during 
the Veteran's active duty service or for several years after 
service, nor is it otherwise related to service, to include as 
due to an undiagnosed illness.

2.  A right knee strain with degenerative joint disease was not 
manifested during the Veteran's active duty service or for 
several years after service, nor is it otherwise related to 
service, to include as due to an undiagnosed illness.

3.  Bilateral hip strains were not manifested during the 
Veteran's active duty service or for several years after service, 
nor are they otherwise related to service, to include as due to 
an undiagnosed illness.

4.  Arthritis of the back was not manifested during the Veteran's 
active duty service or for several years after service, nor is it 
otherwise related to service, to include as due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  A left knee strain with degenerative joint disease, status 
post tibia fracture and reconstruction was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated by such service, 
nor is it due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2010).

2.  A right knee strain with degenerative joint disease was not 
incurred in or aggravated by the Veteran's active duty service; 
nor may it be presumed to have been incurred in or aggravated by 
such service; nor is it due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117; nor 
is it secondary to a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.317 (2010).

3.  Bilateral hip strains were not incurred in or aggravated by 
the Veteran's active duty service; nor may they be presumed to 
have been incurred in or aggravated by such service; nor are they 
due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117; nor are they secondary 
to a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.317 (2010).

4.  Arthritis of the back was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be presumed to have 
been incurred in or aggravated by such service; nor is it due to 
an undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117; nor is it secondary to a service 
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated September 2004.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability ratings or effectives 
date for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Nonetheless, the Board notes that the RO sent the Veteran 
correspondences dated October 2008, July 2009, and August 2010.  
These correspondences fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in February 2005, October 2009; and November 2009; obtained 
medical opinions as to the etiology and severity of disabilities; 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

Furthermore, the Board finds that there has been substantial 
compliance with the provisions of the December 2008 Remand.  The 
RO obtained additional records from the Portland VAMC; it 
reissued VCAA notice in July 2009 and August 2010 that included 
provisions that complied with Dingess; it scheduled the Veteran 
for VA examinations that took place in October 2009 and November 
2009; and it readjudicated all the claims on appeal.  Under the 
circumstances, the Board finds that the RO has complied with the 
Board's prior remand and has met its duty to assist.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Service connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 
18, 2006).  Consideration of a Veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): an undiagnosed illness; the following medically 
unexplained chronic multisymptom illnesses that are defined by a 
cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that the 
Secretary determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service- connection.  38 C.F.R. 
§ 3.317(a).

The term medically unexplained chronic multisymptom illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.  
38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) Joint 
pain (6) Neurologic signs and symptoms (7) Neuropsychological 
signs or symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower)  (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular signs or 
symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. 
§ 3.317(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  "A Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Left knee
The service treatment records reflect that in July 1988, the 
Veteran complained of bilateral knee pain of three days duration.  
He denied any trauma to the knees.  He stated that the pain 
increases when he goes up and down stairs.  He was assessed with 
patellofemoral joint syndrome.  In June 1992, the Veteran 
underwent a separation examination that yielded normal findings.  
He also completed a Report of Medical History in June 1992.  He 
denied suffering from a "trick" or locked knee; broken bones; 
arthritis, bursitis, or rheumatism; bone, joint or other 
deformity; and lameness.  

Post service treatment records include a November 1998 Report of 
Medical History in which the Veteran reported that he fractured 
his left tibia in 1995 and that he underwent reconstructive 
surgery.  There is no indication that the injury occurred during 
training with the National Guard.  

A July 2000 VA outpatient treatment report reflects that the 
Veteran sustained a left knee injury four years earlier.
 
The Veteran underwent a VA examination in February 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran injured his left tibial 
fracture and had open reduction/internal fixation with screws and 
a bone graft from the anterior superior iliac spine on the left 
side.  Since, then, the Veteran has had knee pain that has never 
quit.  After a thorough examination, the examiner diagnosed the 
Veteran with bilateral chronic knee strains with degenerative 
joint disease that was confirmed on x-rays.  The examiner did not 
render an opinion on whether the left knee disability was related 
to service.  

The Veteran underwent a VA examination in October 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of persistent left knee pain 
and recalled a softball injury in which he suffered a lateral 
tibial plateau fracture and underwent an arthroscopic repair.  
The examiner diagnosed the Veteran with a left lateral tibial 
plateau fracture secondary to sports injury.  "Not related to 
active duty."

The Veteran underwent another VA examination in November 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that the left knee causes him 
the greatest pain, followed by his left hip, low back, and right 
knee.  He reported constant pain in all of them, which wakes him 
up at night and prevents him from falling asleep.  After a 
thorough examination, the examiner diagnosed the Veteran with a 
lumbosacral spine chronic strain with left sided sacroiliac joint 
dysfunction; a left hip iliac crest painful bone graft harvest 
site with mild hip flexor strain; a normal right hip; right knee 
patella tendinitis; and left knee status post tibial plateau 
fracture with open reduction internal fixation  and degenerative 
changes.  

The examiner noted that the Veteran was diagnosed with 
patellofemoral pain syndrome in July 1988.  However, he also 
noted that the Veteran had a fairly major knee injury (tibial 
plateau fracture) since that time, which occurred while the 
Veteran was not on duty.  The examiner opined that it was less 
likely than not that the Veteran's current left knee disability 
was caused by or the result of injuries sustained in service.  
Instead, it appears that he attributes the current disability to 
the post-service tibial plateau fracture.  

Initially, the Board notes that the Veteran's left knee 
disability has been diagnosed.  Consequently, service connection 
cannot be granted as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

With regard to direct service connection, the Veteran stated in 
his July 2005 notice of disagreement that his bilateral knee and 
hip strains, as well as the arthritis in his back, started in 
service and continue to this day.  The Veteran, even as a 
layperson, is competent to report symptoms that he experienced.  
However, the Board does not find these assertions to be credible.  
They are inconsistent with the contemporaneous evidence such as 
the normal separation examination and the Veteran's failure to 
report knee, hip, or back problems in his June 1992 Report of 
Medical History.  In fact, at that time the Veteran expressly 
denied ever having from a "trick" or locked knee; swollen and 
painful joints, broken bones; arthritis, bursitis, or rheumatism; 
bone, joint or other deformity; or lameness.  

The Board acknowledges that the Veteran complained of bilateral 
knee pain in July 1988; and that he was assessed with 
patellofemoral joint syndrome.  However, he denied any trauma to 
the knees at that time, and there is no indication that the 
Veteran suffered from a chronic disability at that time.  To the 
contrary, the service treatment records reflect that the Veteran 
underwent a June 1992 separation examination that yielded normal 
findings.  Again, the Veteran also completed a Report of Medical 
History in June 1992 in which he denied pertinent symptoms.  

The post service treatment records reflect that the Veteran 
suffered a major injury (tibial plateau fracture) to his left 
knee in 1995 and that the injury required reconstructive surgery.  
The injury occurred three years after the Veteran was discharged 
from active duty service; and there is no indication that the 
injury occurred during training for duty while with the National 
Guard.  

The only competent medical opinions that address the issue of a 
nexus between the current disability and service, expressly 
weighs against such a nexus.  The October 2009 and November 2009 
examiners opined that the Veteran's current left knee disability 
is related to his 1995 (post service sports) injury; and that it 
is less likely than not related to injuries sustained during 
service.  

Since the only competent medical evidence of record attributes 
the Veteran's current left knee disability to an injury that 
occurred after the Veteran was discharged from active duty 
service, the preponderance of the evidence weighs against the 
Veteran's claim.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a left knee strain with degenerative joint 
disease, status post tibia fracture and reconstruction must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right knee, bilateral hips, back
As previously noted, the service treatment records reflect that 
in July 1988, the Veteran complained of bilateral knee pain of 
three days duration.  He denied any trauma to the knees; and he 
was assessed with patellofemoral joint syndrome.  The service 
treatment records also reflect that in July 1991, the Veteran 
sought treatment for shoulder and back pain.  

The Veteran underwent a separation examination in June 1992.  The 
examination yielded normal findings.  Additionally, the Veteran 
completed a June 1992 Report of Medical History in which he 
denied having broken bones; arthritis, bursitis, or rheumatism; 
bone, joint or other deformity; lameness; recurrent back pain; 
and a "trick" or locked knee.   

Post service treatment records include a November 1998 Report of 
Medical History in which the Veteran continued to deny bone, 
joint or other deformity; lameness; and recurrent back pain.  He 
reported broken bones and a "trick" or locked knee; and 
explained that he was referring to the aforementioned fracture of 
the left tibia.  He also reported left hip pain at the bone graft 
site.  

The Veteran underwent a VA examination in February 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  After a thorough examination, he diagnosed the 
Veteran with bilateral knee chronic strains with degenerative 
joint disease confirmed on x-rays; and bilateral hip strain with 
anterior superior iliac spine bone pain due to graft site for a 
fusion procedure on a left tibial fracture.  The examiner did not 
provide an opinion regarding whether these disabilities are 
related to service.

The Veteran underwent a VA examination in October 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran primarily complained of low back pain 
that he states began in 1991.  After a thorough examination, the 
examiner's impression was that the Veteran had chronic low back 
pain and cervicalgia.  He noted that he saw nothing in the 
service treatment records that indicate treatment for the 
disability.  

The Veteran underwent another VA examination in November 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  As noted above, the examiner diagnosed the Veteran 
with a lumbosacral spine chronic strain with left sided SI joint 
dysfunction; a left hip iliac crest painful bone graft harvest 
site with mild hip flexor strain; a normal right hip; right knee 
patella tendinitis.  He opined that all of these disabilities are 
secondary to his left knee injury.  The examiner noted that the 
Veteran's stance and gait are consistent with these types of 
chronic conditions.  Additionally, the Veteran's general 
deconditioned state (as a result of his left knee disability) is 
a contributory factor.  Consequently, the examiner opined that 
these disabilities are less likely than not caused by or a result 
of injuries sustained during service.  

The Board notes that the Veteran's right knee disability, 
bilateral hip disability, and back disability have all been 
diagnosed.  Consequently, service connection cannot be granted as 
due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  

With regard to direct service connection, the Board acknowledges 
that the Veteran complained of bilateral knee pain in July 1988; 
and that he was assessed with patellofemoral joint syndrome.  
However, he denied any trauma to the knees at that time, and 
there is no indication that the Veteran suffered from a chronic 
disability at that time.  Likewise, there are no findings of any 
hip disability, and only a single treatment record documenting 
back pain.  The Veteran underwent a June 1992 separation 
examination that yielded normal findings.  He also completed a 
Report of Medical History in June 1992 in which he denied broken 
bones; arthritis, bursitis, or rheumatism; bone, joint or other 
deformity; lameness; a "trick" or locked knee; and recurrent 
back pain.

For the same reasons discussed earlier in the discussion of the 
left knee disability issue, the Board is unable to find the 
Veteran's current assertions regarding a continuity of knee, hip, 
and back symptoms since service to be credible. 

The only competent medical evidence addressing the issue of a 
nexus between these disabilities and service weighs against any 
such nexus.  The November 2009 examiner opined that these 
disabilities are secondary to the Veteran's left knee disability.  
Since the Veteran is not service connected for a left knee 
disability, the issue of secondary service connection for a right 
knee strain with degenerative joint disease; bilateral hip 
strains; and arthritis of the back is rendered moot.  

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
service connection for a right knee strain with degenerative 
joint disease; bilateral hip strains; and arthritis of the back 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for a left knee strain with 
degenerative joint disease, status post tibia fracture and 
reconstruction; for a right knee strain with degenerative joint 
disease; for bilateral hip strains; and for arthritis of the back 
is not warranted.  To this extent, the appeal is denied.  


REMAND

The Veteran's claim for entitlement to service connection for 
headaches was remanded so that the Veteran could undergo a VA 
examination and so that the RO could obtain a medical opinion 
regarding whether there is a nexus between the Veteran's 
headaches and service.  The Board notes that the Veteran did 
undergo a VA examination in December 2009.  However, the medical 
opinion contained in the report is inadequate.  For the most 
part, the examiner was thorough.  He summarized much of the 
claims file; obtained a detailed history from the Veteran; and 
conducted a thorough examination of the Veteran.  He stated that 
he was unable to resolve the issue of a possible nexus without 
resorting to mere speculation.  Part of the rationale for that 
[non]-opinion was the fact that the examiner found that "There 
are no records in his c-files documenting a head injury."  The 
Board notes, as it did in its prior Remand, that the service 
treatment records reflect that the Veteran experienced a head 
trauma in September 1988.  

Given that the December 2009 missed a critical piece of 
information in reaching his conclusion, the [non]-opinion is 
inadequate.  The Board finds that the Veteran is entitled to a 
new VA examination for the purpose of determining the nature, 
extent, and etiology of his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature, extent, and etiology of the 
claimed headache disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service treatment records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or more likelihood) that that 
the Veteran's headaches began during or are 
causally linked to any incident of service, 
to include the September 1988 head trauma.  

The examiner is also requested to provide a 
rationale for any opinion expressed that 
includes a discussion of the in-service 
findings, specifically the September 1988 
head trauma.    

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for headache disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


